United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 22-5179                                                September Term, 2021
                                                                      1:22-cv-00975-UNA
                                                       Filed On: August 24, 2022
Helene Tonique Laurent Miller,

              Appellant

       v.

Joseph R. Biden, Jr., President, et al.,

              Appellees


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Katsas and Rao, Circuit Judges, and Sentelle, Senior Circuit Judge

                                     JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). It is

        ORDERED AND ADJUDGED that the district court’s amended order filed June
15, 2022, be affirmed. The district court correctly concluded that appellant’s complaint
failed to comply with the requirements of Federal Rule of Civil Procedure 8(a). See
Fed. R. Civ. P. 8(a) (requiring a complaint to contain “a short and plain statement of the
grounds for the court’s jurisdiction,” “a short and plain statement of the claim showing
that the pleader is entitled to relief,” and “a demand for the relief sought”).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam

                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk